DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Forster US-6619445.
	Regarding claim 1, Forster discloses a main tube (3) extending along a center axis between a first end (bottom of 3) and a second end (at or near 19) and defining a fluid chamber (9/11) extending therebetween for containing a working fluid (figs 1-2); a main piston (7) slidably disposed in said fluid chamber (9/11) dividing said fluid chamber in to a compression chamber (11) and a rebound chamber (9); a piston rod (5) extending along said center axis and coupled to said main piston (7) for moving said main piston between a compression stroke and a rebound stroke (col. 3, lines 20-45); an external tube (17) radially spaced apart from said main tube and extending about said main tube between a closed end and an opened end (fig 1-2, bottom cap of 3 and 26), said closed end being adjacent said first end and said opened end being adjacent to said second end (fig 1-2), said external tube (17) including a protrusion (at least 26) extending radially inwardly from said opened end toward the center axis and abutting said main tube (fig 2), said external tube (17) and said main tube defining a compensation chamber (at least 25 and below 31/41) extending therebetween; and an external piston (31) located in said compensation chamber and coupled to said main tube (3) for axial movement with said main tube relative to said external tube (figs 1-3), said external piston (31)  dividing said compensation chamber (25) into a first compartment (25) and a second compartment (below 31) with said first compartment extending between said protrusion (26) and said external piston (31 top) for containing the working fluid (col. 3, lines 20-45) and said second compartment extending between said closed end and said external piston (31) for containing a gas (col. 3, lines 46-55).
Regarding claim 2, Forster discloses a base valve (39/41) located in said compression chamber (11), axially spaced apart from said first end, and coupled to said main tube (fig 3).
Regarding claim 3, Forster discloses wherein said base valve (at least 39/41) defines at least one conduit (at least one of 55/59) extending through said base valve and in fluid communication with said compression chamber (11) for restricting flow through said base valve (fig 3).
Regarding claim 4, Forster discloses wherein said at least one conduit includes a plurality of conduits (at least 55/59) disposed about said center axis and circumferentially spaced apart from one another (col. 5, lines 5-18).
Regarding claim 5, Forster discloses wherein said main tube (3) defines at least one orifice (at least bypass 57) located adjacent to said first end between said base valve (39/41) and said external piston (31) and in fluid communication with said first compartment (fig 3).
Regarding claim 6, Forster discloses wherein said at least one orifice  (57) includes a plurality of orifices  (57, fig 3) disposed about said center axis and circumferentially spaced apart from one another (fig 3, axis with relation to 57 right side and 57 left side).
Regarding claim 7, Forster discloses wherein said piston rod (5) has a length equal to a length of said main tube (at least figs 1 and 2, 5 and 3).

Claim(s) 1, 8, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Runkel (US-5246247).
	Regarding claim 1, Runkel discloses a main tube (8/38) extending along a center axis between a first end (bottom of 8/38) and a second end (at or near 74) and defining a fluid chamber (at least 56) extending therebetween for containing a working fluid (hydraulic fluid); a main piston (10) slidably disposed in said fluid chamber (56) dividing said fluid chamber in to a compression chamber (between 10 and 24) and a rebound chamber (between 10 and protrusion near ref numeral 74); a piston rod (12/38) extending along said center axis and coupled to said main piston (fig 4) for moving said main piston between a compression stroke and a rebound stroke (fig 4 and col. 8, lines 28-40); an external tube (22) radially spaced apart from said main tube and extending about said main tube (8/38) between a closed end and an opened end (fig 4), said closed end being adjacent said first end and said opened end being adjacent to said second end (fig 4), said external tube (22) including a protrusion (at least protrusion near ref numeral 74) extending radially inwardly from said opened end toward the center axis and abutting said main tube (fig 4), said external tube (22) and said main tube (8/38) defining a compensation chamber (26/28) extending therebetween; and an external piston (24) located in said compensation chamber and coupled to said main tube (8/38) for axial movement with said main tube relative to said external tube (fig 4), said external piston (24)  dividing said compensation chamber (26/28) into a first compartment (28) and a second compartment (26) with said first compartment extending between said protrusion  and said external piston (24) for containing the working fluid (col. 6, lines 47-end) and said second compartment extending between said closed end and said external piston (24) for containing a gas (col. 6, line 53, compressed air).
Regarding claim 8, Runkel discloses wherein a cross-sectional area of said piston rod (12/38) is equivalent to a cross-sectional area of said first compartment between the external tube and the main tube, thereby allowing a synchronous displacement of said piston rod and said main tube along said center axis (col. 7, lines 10-48).
Regarding claim 9, Runkel discloses wherein a change in volume of said piston rod (12/38)  inside said main tube is equal to a change in volume of said first compartment of said compensation chamber, providing a synchronous displacement of said piston rod and said main tube along said center axis (col. 7, lines 10-48).

Claim(s) 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Tao (US-20180355938).

Regarding claim 10, Tao discloses a main tube (6) extending along a center axis between a first end (6b) and a second end (6f) defining a fluid chamber extending therebetween for containing a working fluid (hydraulic oil, paragraph 20-21); a main piston ( 6e) slidably disposed in said fluid chamber dividing said fluid chamber in to a compression chamber (between 6e and 6b) and a rebound chamber between 6e and 6f); a piston rod (6d) extending along said center axis and coupled to said main piston for moving said main piston between a compression stroke and a rebound stroke (fig 1); a middle tube (4) radially spaced apart from said main tube (6) and extending about said main tube between a primary end (at or near 9b) adjacent said first end and a secondary end (at or near 7) adjacent to said second end (fig 1), said main tube (6) being slidable in said middle tube (4, paragraph 21), said middle tube and said main tube defining a compensation chamber (fig 1, between 6 and 4) extending therebetween; an external tube (1) radially spaced apart from said middle tube, said external tube (1) extending about said middle tube between a closed end (3) adjacent to said primary end and an opened end (2) adjacent to said secondary end (fig 1), said external tube (1) and said middle tube (4) defining an external chamber extending therebetween (fig 1 between 4 and 1); and a partitioning member (5) located in said external chamber and extending about said middle tube (4) dividing said external chamber into a gas compartment and a liquid compartment (at least paragraphs 20-21 and 25-26), said gas compartment extending between said opened end (2) and said partitioning member (5) and said liquid compartment extending between said closed end (9) and said partitioning member (5).
Regarding claim 11, Tao discloses wherein said middle tube (4) is retained in said external tube (1, fig 1).
Regarding claim 12, Tao discloses an external piston (6a) coupled to said main tube (6) and dividing said compensation chamber into a first compartment and a second compartment (fig 1, above and below 6a); and a base valve (at least 6a or 9) located in said compression chamber, axially spaced apart from said first end, and coupled (fig 1, via 6a or 9b) to said main tube (6).
Regarding claim 13, Tao discloses wherein said base valve (6c or 9) defines at least one conduit (at or near 6c, 9c or 9d) extending through said base valve and in fluid communication with said compression chamber for restricting flow through said base valve (fig 1, paragraph 24).
Regarding claim 14, Tao discloses wherein said main tube (6) defines at least one orifice (at or near 9c or 9d) located adjacent to said first end between said base valve and said external piston and in fluid communication with said first compartment (fig 1).
Regarding claim 15, Tao discloses wherein an end valve (9) located in said second compartment between said closed end (3) of said external tube (1) and said primary end of said middle tube (4), said end valve being coupled to said primary end of said middle tube (fig 1).

Regarding claim 16, Tao discloses wherein said end valve (9) defines at least one channel (9c or d) extending through said end valve for regulating fluid flow through said end valve (paragraph 24).
Regarding claim 17, Tao discloses wherein said end valve defines at least one perforations (9c and 9d and 9e) located adjacent to said closed end for allowing fluid flow from said second compartment to said external chamber (fig 1).
Regarding claim 18, Tao discloses wherein said piston rod (6d) has a length equal to a length of said main tube (6, fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US-20180355938) in view of Runkel (US-5246247).
Regarding claims 19 and 20 Tao is silent as to providing a synchronous displacement of said piston rod and said main tube along said center axis.  Runkel teaches wherein a change in volume of said piston rod (12/38) inside said main tube is equal to a change in volume of a first compartment and wherein a cross-sectional area of said piston rod 12/38 is equivalent to a cross-sectional area of said first compartment, providing a synchronous displacement of said piston rod and said main tube along said center axis (col. 7, lines 10-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to providing a synchronous displacement of said piston rod and said main tube along said center axis because by varying the ratio between the inside cross-sectional area of cylinder casing and the cross-sectional area of separating piston rod, it is possible to vary the pressure ratio (Runkel col. 7, lines 20-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657